Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a printable blockchain optical sensor unit, classified in G06K 7/1413.
II. Claims 23-28, drawn to a skin patch for detecting patient compliance with a pharmaceutical treatment protocol, classified in A61B 5/6833
III. Claims 29-37, drawn to a method for monitoring patient compliance with a pharmaceutical treatment protocol, classified in G01N 33/5302.
IV. Claims 38-55, drawn to an addressable blockchain optical sensor unit device, classified in H04N 1/00307.
V. Claim 56, drawn to an addressable blockchain optical sensor unit device comprising a lateral flow immunoassay substrate, classified in A61B 5/0059.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombination and combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the optical sensor unit in invention II does not necessarily require to have a first encryption key, as required by the optical sensor in invention I. Furthermore, subcombination in invention I does not necessarily require the optical sensor to have a central hole, an adhesive capable of removably securing said sensor unit to skin, combined with a near field communication sensor comprising a chip, an antenna and at least one application specific integrated circuit comprising at least one of a thermistor capable of measuring a skin temperature, a pressure sensor capable of measuring skin pressure, or a stretch sensor capable of measuring stretching of skin adjacent to said stretch sensor; wherein said optical sensor can measure the presence of said pre-determined pharmaceutical following injection of said pre-determined pharmaceutical inside said central hole, as required by invention II.
The subcombination in invention I has separate utility such as creating identification codes of objects/subjects and not detecting patient compliance with a pharmaceutical treatment protocol for a pre-determined pharmaceutical, as required by the combination in invention II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as apparatus and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention I does not necessarily require the method steps of: providing a patient with a skin patch having an adhesive comprising the printable blockchain optical sensor unit having a central hole, monitoring patient compliance with a pharmaceutical treatment protocol for a pre-determined pharmaceutical, directing said patient to secure said skin patch to the skin of said patient at a planned injection site; directing said patient to inject said pre-determined pharmaceutical into said central hole; detecting a presence of said pre-determined pharmaceutical by monitoring a change in the optical properties of said optical sensor following injection of said pre-determined pharmaceutical; and directing said patient to take a picture using a wireless reader of said skin patch after injection of said pre-determined pharmaceutical, as required by invention III.
On the other hand, invention III does not necessarily require the optical sensor to have a first encryption key, as required by the optical sensor in invention I.


Inventions I and IV are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the optical sensor unit in the subcombination of invention I as claimed does not require to be readable with a cellular phone, having an adhesive to be secured to a skin of a patient as required by the optical sensor in the combination of invention IV. Still, the optical sensor in invention IV does not necessarily require to comprise a size reference, as required by invention I.  The subcombination has separate utility such as being readable by any scanners and not necessarily by a cellular phone.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and V are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the optical sensor unit in the subcombination of invention I as claimed does not require to be readable with a cellular phone, having an a lateral flow immunoassay substrate, measuring at least one metabolite or biomarker associated with the use of a specific drug, as required by the optical sensor in the combination of invention V. Still, the optical sensor in invention V does not necessarily require to comprise a size reference, as required by invention I.  The subcombination has separate utility such as being readable by any scanners and not necessarily by a cellular phone and/or measures at least one metabolite or biomarker associated with the use of a specific drug.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention II does not necessarily require the method steps of: directing said patient to secure said skin patch to the skin of said patient at a planned injection site; directing said patient to inject said pre-determined pharmaceutical into said central hole; and directing said patient to take a picture using a wireless reader of said skin patch after injection of said pre-determined pharmaceutical, as required by invention III. Furthermore, invention III does not necessarily require the optical sensor to have a near field communication sensor comprising a chip, an antenna and at least one application specific integrated circuit comprising at least one of a thermistor capable of measuring a skin temperature, a pressure sensor capable of measuring skin pressure, or a stretch sensor capable of measuring stretching of skin adjacent to said stretch sensor, as required by invention II.

Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, invention II does not necessarily require the optical sensor to be readable with a cellular phone, and to have a first encryption key, as required by invention IV. On the other hand, invention IV does not necessarily require the optical sensor to have a central hole, combined with a near field communication sensor comprising a chip, an antenna and at least one application specific integrated circuit comprising at least one of a thermistor capable of measuring a skin temperature, a pressure sensor capable of measuring skin pressure, or a stretch sensor capable of measuring stretching of skin adjacent to said stretch sensor; wherein said optical sensor can measure the presence of said pre-determined pharmaceutical following injection of said pre-determined pharmaceutical inside said central hole, as required by invention II.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, invention II does not necessarily require the optical sensor to be readable with a cellular phone, or comprises a first encryption key, lateral flow immunoassay substrate, and to measure metabolite or biomarker associated with the use of a specific drug, as required by invention V. Furthermore, invention V does not necessarily require the optical sensor to have a central hole, an adhesive capable of removably securing said sensor unit to skin, combined with a near field communication sensor comprising a chip, an antenna and at least one application specific integrated circuit comprising at least one of a thermistor capable of measuring a skin temperature, a pressure sensor capable of measuring skin pressure, or a stretch sensor capable of measuring stretching of skin adjacent to said stretch sensor; wherein said optical sensor can measure the presence of said pre-determined pharmaceutical following injection of said pre-determined pharmaceutical inside said central hole, as required by invention II.
The inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention III does not necessarily require does not necessarily require the optical sensor to be readable with a cellular phone, and to have a first encryption key, as required by invention IV. Also, invention IV does not necessarily require the method steps of: directing said patient to secure said skin patch to the skin of said patient at a planned injection site; directing said patient to inject said pre-determined pharmaceutical into said central hole; and directing said patient to take a picture using a wireless reader of said skin patch after injection of said pre-determined pharmaceutical, as required by invention III.

Inventions III and V are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention III does not necessarily require does not necessarily require the optical sensor comprising a lateral flow immunoassay substrate, and a first encryption key readable with a cellular phone, as required by invention V. Also, invention V does not necessarily require the method steps of: directing said patient to secure said skin patch to the skin of said patient at a planned injection site; directing said patient to inject said pre-determined pharmaceutical into said central hole; and directing said patient to take a picture using a wireless reader of said skin patch after injection of said pre-determined pharmaceutical, as required by invention III.

Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, invention IV does not necessarily require the optical sensor comprises a lateral flow immunoassay substrate, and measuring at least one metabolite or biomarker associated with the use of a specific drug, as required by invention V. Furthermore, invention V does not necessarily require the optical sensor having an adhesive for securing said optical sensor unit to a surface, as required by invention IV.
 The inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply. There is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791